Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


David Eron Bouknight, Appellant                       Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 06-
No. 06-14-00034-CV        v.                          0896). Memorandum Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
Cynthia Dianne Bouknight, Appellee                    Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, David Eron Bouknight, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 2, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk